Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 23, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 	
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment corrects minor typographical errors in the specification and in claim 13.
The application has been amended as follows:
      	In the specification:
Page 1, lines 24-25, delete “FIG. 1B illustrates a diagram of an example wireline well system with a measuring tool inserted in the wellbore;”.
      	In Claim 13:
13. (Currently Amended) A well integrity monitoring tool for a wellbore, comprising:
	an electromagnetic (EM) tool configured to obtain EM measurements, at different depths of a wellbore, associated with metal pipes of a multi-pipe configuration of the wellbore, wherein the EM measurements correspond to piping properties of the metal pipes; and
	a nuclear tool configured to obtain nuclear measurements at the different depths of the wellbore, wherein the nuclear measurements correspond to volumetric information for a well material that is behind a multilayer of the metal pipes, wherein an integrity of the well material at at least one of the different depths and within an annulus defined by the multi-pipe configuration is determined based on a representation, determined according to the piping properties, of a relationship between the EM measurements, the nuclear measurements, and the well material.

Note Regarding 35 USC 101

	Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made:
	Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, while claims 1, 13, and 21 recite an abstract idea (e.g. employing the EM measurement and the nuclear measurement with the representation to determine an integrity of the well material at the depth and within an annulus defined by the multi-pipe configuration or similar language) (prong 1), the abstract idea is applied by use of a particular machine including “a nuclear tool in the wellbore to make a nuclear measurement at a depth of the wellbore” and “an EM tool in the wellbore to make an EM measurement at the depth of the wellbore”. Thus, the limitations are indicative of integration into a practical application (prong 2) (see 2019 PEG, slide 20).
Accordingly, claims 1-25 are patent eligible under 35 USC 101.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a well integrity monitoring tool and method comprising employing the EM measurement and the nuclear measurement with the representation to determine an integrity of the well material at the depth and within an annulus defined by the multi-pipe configuration or similar language, where the representation is of a relationship between EM measurements, nuclear measurements, and a well material within the multi-pipe configuration (claims 1, 13, 21) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jamison et al. (US 2017/0352168) discloses modeling of a subterranean space (Title, Abstract). Jamison et al. discloses a relationship between EM measurements, nuclear measurements, and well material properties (paragraph 0001, lines 1-5). Jamison et al. further discloses maintaining the integrity of a borehole (paragraph 0023, lines 19-20) and stabilizing an upper portion of the borehole with a casing string (paragraph 0023, lines 24-26). However, Jamison et al. does not disclose using the relationship between EM measurements, nuclear measurements, and a well material within the multi-pipe configuration to determine the integrity of a well material within a multi-pipe configuration

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 10, 2022